Title: To Benjamin Franklin from Mary Hewson, 1 May 1782
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


Dear Sir
Kensington May. 1: 1782
I yesterday received yours of the 13th April, and as Mr Hodgson, in the note which inclosed it, offers to forward an answer I sit down to write one, tho’ I wrote to you last saturday by Mr W. to acknowledge that which he brought us from you. I sent some of the books, but as I left him free to refuse taking them if they would incumber him, I am not certain you will have more than one by him, that one I desired him not to refuse. I selected that as being peculiarly adapted to please and interest your grandson, from this circumstance among others, that he will there find your name frequently mentioned. I judge so from the effect it had on my young folks, for if ever they opened the book where they found your name that passage was sure to be read with delight, as something which nearly concerned them. I have still money in hand for my young men’s libraries, so the rest of Mr Bache’s books I will send to Geneva, if I can convey them thither more conveniently than to Paris, but perhaps that may not now be the case. I am obliged to you for intending the persian tales for my son. He learns French at Mr Gilpin’s, and as far as I can judge is a tolerable proficient in it. I had my boys at home a fort-night at Easter, and during that time I gave them every amusement that I thought would contribute to open and improve their minds; and I had the satisfaction of seeing them set off on their return to school without a murmur, or even a look of discontent. As they were very sorrowful when I left Cheam I feared they would not have behaved so heroically at leaving me. I came to this place purely to gratify my mother, who found Cheam so extremely dull that it lowered her spirits; my heart is still there, but as I have great confidence in those whose care my sons are under, and as I have here better opportunities of keeping up connections, I flatter myself that my removal will, upon the whole, be beneficial to the dear children. They are all very good (and very clever too). My girl was highly pleased with your telling me I do right to keep her without stays. Her reflection upon it when she was going to bed last night was. “It is very curious Grandmama should want me to wear stays when her best friend, the one she thinks most of, says you do right to keep me without.”
I thank you for inclosing the copy of the old letter, for that letter never came to me, and so I lose the sight of what you tell me would shew I have already some character in France: this loss is a mortification to my vanity. Your invitation is flattering; Prudence alone keeps me from accepting it. This has already been to me a year of expence and loss; moving from Cheam has cost me some money, I have here a higher rented house with many other charges, and I had upwards of £500 in Collinson’s house at the time of the bankruptcy. Now, tho (I thank God) all these things my pocket and my temper can very well bear, they have made sufficient impression to oblige me to think what I can afford.
Our friends from Black Friars dined with us last Sunday. His business now is making common wheels, and repairing carriages. We delivered to him the verbal message we received by Mr W. which was not exactly what you wrote, for we understood that you meant the carriage for yourself. Mr V. says he knows of a coach that was built purposely for travelling, has a set of his wheels to it, and has never been used, which will be sold for at least one third less than it cost, if you wish to have it he would purchase it for you.
My mother talks of visiting you this summer, and if she can get a companion I believe she will. I rejoice in the prospect of Peace; if it should be restored between the countries, we probably may meet. I am Dear Sir Your ever affectionate
Mary Hewson
 
Notation: Henry Hewson May 1. 1782.
